 

RESTRICTED STOCK GRANT NOTICE
UNDER THE
PERFORMANCE FOOD GROUP COMPANY
2015 OMNIBUS INCENTIVE PLAN
(Time-Based Vesting Award)

Performance Food Group Company (the “Company”), pursuant to its 2015 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”), hereby
grants to the Participant set forth below the number of shares of Restricted
Stock set forth below.  The shares of Restricted Stock are subject to all of the
terms and conditions as set forth herein, in the Restricted Stock Agreement
(attached hereto), and in the Plan, all of which are incorporated herein in
their entirety.  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

Participant:

[Insert Participant Name]

Vesting Commencement Date:

August 18, 2020

Number of Shares of

Restricted Stock:

[Insert No. of Shares of Restricted Stock Granted]

Vesting Schedule:

100% of the shares of Restricted Stock (rounded down to the nearest whole share)
will vest on the third (3rd) anniversary of the Vesting Commencement Date;

provided, that the Restricted Stock shall fully vest in the following
circumstances:

(i)if the Participant undergoes a Termination as a result of such Participant’s
Disability, for so long as the Company determines the Participant satisfies the
definition of Disability;

(ii)if the Participant undergoes a Termination as a result of such Participant’s
death;

(iii) immediately prior to a Change in Control if the Restricted Stock would not
otherwise be continued, converted, assumed, or replaced by the Company, a member
of the Company Group or a successor entity thereto; or

(iv) if the Participant undergoes a Termination by the Service Recipient without
Cause or by such Participant for Good Reason within the eighteen (18)-month
period immediately following a Change in Control in which the Restricted Stock
is continued, converted, assumed, or replaced by the Company, a member of the
Company Group or a successor entity thereto.

***

 

 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.


PERFORMANCE FOOD GROUP COMPANYParticipant

 

________________________________________________________________
By:    
Title:

 

[Signature Page to Time-Based Restricted Stock Award]

--------------------------------------------------------------------------------

3

RESTRICTED STOCK AGREEMENT
UNDER THE
PERFORMANCE FOOD GROUP COMPANY
2015 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
Performance Food Group Company 2015 Omnibus Incentive Plan, as it may be amended
from time to time (the “Plan”), Performance Food Group Company (the “Company”)
and the Participant agree as follows.  Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.

1. Grant of Shares of Restricted Stock.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice.  The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional shares of Restricted Stock hereunder and makes no implied promise to
grant additional shares of Restricted Stock.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice.  With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock.  The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination.  The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

5. Company; Participant; Good Reason.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

(c) The term “Good Reason” as used in the Grant Notice or in this Restricted
Stock Agreement shall, in the case of any Participant who is party to an
agreement between the Participant and the Company that contains a definition of
“Good Reason”, mean and refer to the definition set forth in such agreement, and
in the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in Participant’s base salary or annual bonus opportunity; (B) any
material diminution in Participant’s authority, duties or responsibilities; or
(C) the relocation of Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company fails to cure such event within thirty (30) days after
receipt from Participant of

 

--------------------------------------------------------------------------------

4

written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist for an event on the sixtieth (60th) day
following the later of its occurrence or Participant’s knowledge thereof, unless
Participant has given the Company written notice thereof prior to such
date.  Notwithstanding anything herein to the contrary, for purposes of the last
proviso of the immediately foregoing sentence, a series of related events shall
be deemed to have occurred on the date upon which the last event in such series
of related events has occurred.

6. Non-Transferability.  The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.

7. Rights as Stockholder; Legend; Dividends. The provisions of Sections 9(b) and
9(e) of the Plan are incorporated herein by reference and made a part hereof;
provided that any cash or in-kind dividends paid with respect to the shares of
Restricted Stock which have not, prior to the record date of the dividend,
become vested shall be withheld by the Company without interest and shall be
paid to the Participant only when, and if, such shares of Restricted Stock shall
become vested pursuant to the Grant Notice and Section 2 of this Restricted
Stock Agreement.  

8. Tax Withholding.  The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof.  The Participant shall
satisfy such Participant’s withholding liability, if any, referred to in Section
14(d)(i) of the Plan by having the Company withhold from the number of shares of
Common Stock otherwise issuable or deliverable pursuant to the exercise or
settlement of the Award a number of shares with a Fair Market Value, on the date
that the shares of Common Stock are issued or delivered, equal to such
withholding liability; provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences.

9. Notice.  Every notice or other communication relating to this Restricted
Stock Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

10. No Right to Continued Service.  This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect.  This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement

 

--------------------------------------------------------------------------------

5

shall be valid only if made in writing and signed by the parties hereto;
provided, however, that any such waiver, alteration, amendment or modification
is consented to on the Company’s behalf by the Committee.  No waiver by either
of the parties hereto of their rights hereunder shall be deemed to constitute a
waiver with respect to any subsequent occurrences or transactions hereunder
unless such waiver specifically states that it is to be construed as a
continuing waiver.

13. Clawback/Repayment/Detrimental Activity/Right to Offset.  The shares of
Restricted Stock granted under this Restricted Stock Agreement are subject to
reduction, cancellation, forfeiture, recoupment and/or offset in accordance with
the provisions of Sections 14(v), 14(w) and 14(x) of the Plan.

14. Governing Law.  This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

15. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

 

 